978 F.2d 1255
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin HILL, a/k/a Melvin Hill Taylor, a/k/a Marvin Grant,Petitioner-Appellant,v.Thomas WARD, Honorable;  State of MD, Respondents-Appellees.Melvin HILL, a/k/a Melvin Hill Taylor, a/k/a Marvin Grant,a/k/a Marvin Hill, Plaintiff-Appellant,v.Frank A. HALL;  Howard N. Lyles;  Bernard Smith;  MerryCoplin;  James Felix;  Porter;  E. Bury;  Wolf;  B. Brate;Shienoky;  Decco;  L. T. S. Harrison;  Allen;  Henson;William Gossard;  Thomas Ward, Honorable;  John CarrollByrnes, Defendants-Appellees.
Nos. 92-6830, 92-6835.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 27, 1992

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Senior District Judge.  (CA-88-475-H, CA-88-535-H)
Melvin Hill, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
Dismissed.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Melvin Hill seeks to appeal the district court's orders denying his motions for reconsideration and refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's orders discloses that these appeals are without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeals on the reasoning of the district court.  Hill v. Ward, No. CA-88-475-H;  Hill v. Hall, No. CA-88-535-H (D. Md. July 14 and 15, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED